[Cite as In re E.S., 2020-Ohio-1029.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE E.S.                                   :
                                             :             No. 108859
A Minor Child                                :
                                             :
[Appeal by the state of Ohio]                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 19, 2020


              Civil Appeal from the Cuyahoga County Court Common Pleas
                                    Juvenile Division
                                 Case No. DL-18-103409


                                        Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney and John F. Hirschauer, Assistant Prosecuting
                 Attorney, for appellant.

                 Rachel A. Kopec, for appellee.


MARY EILEEN KILBANE, J.:

                   The state of Ohio (“the State”) appeals from the judgment of the

Cuyahoga County Court of Common Pleas, Juvenile Division, dismissing E.S.’s

indictment as a serious youthful offender (“SYO”). For the reasons set forth below,

we affirm.
                                       Facts

              On March 14, 2018, the State filed an 11 count complaint alleging that

E.S. shot two juvenile victims, and fired upon two other adult victims while driving

a stolen vehicle. E.S. was 14 years old at the time of the charged offenses. The March

14, 2018 complaint did not contain a SYO specification.

              Subsequently, the State filed a motion with the trial court requesting

the Juvenile Court relinquish jurisdiction to the general division. On August 6 and

13, 2018, a probable cause hearing was held pursuant to the motion.

              On February 28, 2019, the trial court issued a decision finding

probable cause on ten counts: four counts of attempted murder in violation of R.C.

2903.02(A), first-degree felonies if committed by an adult; four counts of felonious

assault in violation of R.C. 2903.11(A)(2), second-degree felonies if committed by an

adult; and two counts of felonious assault in violation of R.C. 2903.11(A)(1), first-

degree felonies if committed by an adult. An amenability hearing was then set.

              On May 13, 2019, the court conducted an amenability hearing and

found that there are reasonable grounds to believe E.S. is amenable to care and

rehabilitation within the juvenile system. The State then pursued SYO specifications

and, on May 24, 2019, a grand jury returned a true bill indictment that included an

allegation that E.S. was a serious youthful offender. No written notice of intent to

seek a SYO dispositional sentence was filed pursuant to R.C. 2152.13(A)(4).

              On June 17, 2019, the court dismissed the indictment. Specifically,

the court found that because the March 14, 2018 complaint did not seek a SYO
specification, the State had failed to comply with R.C. 2152.13(A)(4) and file a

written notice of intent to seek a SYO dispositional sentence before filing a new

complaint. This appeal follows.

              The State raises the following assignment of error for review.

                                Assignment of Error

      The Trial Court erred in dismissing an indictment of E.S. as a serious
      youthful offender.

              We review a trial court’s decision on a motion to dismiss an

indictment under a de novo standard of review. State v. Knox, 8th Dist. Cuyahoga

Nos. 103662 and 103664, 2016-Ohio-5519, ¶ 12, citing State v. Gaines, 193 Ohio

App.3d 260, 2011-Ohio-1475, 951 N.E.2d 814 (12th Dist.). “De novo review requires

an independent review of the trial court’s decision without any deference to the trial

court’s determination.” State v. McCullough, 8th Dist. Cuyahoga No. 105959, 2018-

Ohio-1967.

              The State argues that filing a written notice of intent to seek a SYO

disposition is unnecessary when they indict a juvenile with a SYO disposition within

twenty days of the amenability hearing. Our precedent and the language of R.C.

2152.13 makes clear that this process is insufficient and inconsistent with the law.

              R.C. 2152.13 provides in relevant part:

      (A) * * * [A] juvenile court may impose a serious youthful offender
      dispositional sentence on a child only if the prosecuting attorney of the
      county in which the delinquent act allegedly occurred initiates the
      process against the child in accordance with this division, and the child
      is an alleged delinquent child who is eligible for the dispositional
      sentence. The prosecuting attorney may initiate the process in any of
      the following ways:

            (1) Obtaining an indictment of the child as a serious youthful
            offender;

            (2) The child waives the right to indictment, charging the child
            in a bill of information as a serious youthful offender;

            (3) Until an indictment or information is obtained, requesting a
            serious youthful offender dispositional sentence in the original
            complaint alleging that the child is a delinquent child;

            (4) Until an indictment or information is obtained, if the original
            complaint does not request a serious youthful offender
            dispositional sentence, filing with the juvenile court a written
            notice of intent to seek a serious youthful offender dispositional
            sentence within twenty days after the later of the following,
            unless the time is extended by the juvenile court for good cause
            shown:

                   (a) The date of the child’s first juvenile court hearing
                   regarding the complaint;

                   (b) The date the juvenile court determines not to transfer
                   the case under section 2152.12 of the Revised Code.

      After a written notice is filed under division (A)(4) of this section, the
      juvenile court shall serve a copy of the notice on the child and advise
      the child of the prosecuting attorney’s intent to seek a serious youthful
      offender dispositional sentence in the case.

              While the particular question in this case is novel, we have ruled on

similar questions before. In re T.S., 8th Dist. Cuyahoga No. 106825, 2018-Ohio-

3680; In re K.A., 8th Dist. Cuyahoga No. 107080, 2018-Ohio-4599; In re R.G., 8th

Dist. Cuyahoga No. 107081, 2018-Ohio-4517.

              Procedurally, each of those three prior cases followed a similar

pattern. The complaint filed in juvenile court did not contain SYO specifications;
the State declined to file a written notice of intent within twenty days of the

amenability hearing; a subsequent grand jury indictment did contain SYO

specifications; and, thereafter, the juvenile court dismissed the indictment because

the State failed to file a notice of intent to seek a SYO disposition within the 20-day

period pursuant to R.C. 2152.13(A)(4). The State argued previously, as they again

do now, that they can obtain an indictment of a juvenile as a SYO at any time, despite

the existence of a pending complaint and without complying with the time or notice

requirements of R.C. 2152.13(A)(4). In each case we disagreed.

               As we stated in T.S.:

      The state’s argument is centered on the words “[u]ntil an indictment *
      * * is obtained” which it takes to mean that the return of an indictment
      under division (A)(1), at any point in time, operates to trump all other
      provisions of the statute.

      * * * Both parties are ignoring the relevant language in R.C.
      2152.13(C)(1) which provides: A child for whom a serious youthful
      offender dispositional sentence is sought by a prosecuting attorney has
      the right to a grand jury determination of probable cause that the child
      committed the act charged and that the child is eligible by age for a
      serious youthful offender dispositional sentence. The grand jury may
      be impaneled by the court of common pleas or the juvenile court.

      Read in conjunction with this division the meaning of the phrase
      “[u]ntil an indictment * * * is obtained” is clear. Under either section
      (A)(3) or (A)(4) the state may provide notice to the alleged delinquent
      child of its intent to pursue a SYO disposition. However, the child is
      entitled to a grand jury determination of probable cause pursuant to
      division (C)(1). This is the indictment referenced by the language in
      question in divisions (A)(3) and (A)(4).

      Within this context, it is clear, under R.C. 2152.13(A)(4), that the state
      must provide notice to the alleged delinquent child of its intent to
      pursue an indictment of the child as a serious youthful offender within
      20 days of the juvenile court’s determination to deny transfer. To hold
      otherwise would render divisions (A)(3), (A)(4) and (B) of R.C. 2152.13
      superfluous.

               The State cites to In re J.B., 12th Dist. Butler No. CA2004-09-226,

2005-Ohio-7029, which held that nothing in R.C. 2152.13 prohibits a prosecutor

from initiating SYO proceedings via indictment when a complaint has previously

been filed. In light of our precedent, we are not persuaded by J.B., because it failed

to address the relevant language in R.C. 2152.13(B) and (C)(1) as applied to the

disputed terminology in division (A)(4). In re R.G. at ¶ 13.

               Of course, this case differs from our previous decisions because the

State secured a subsequent indictment within the 20-day limitation period for filing

a written notice of intent. As a result, the State argues that E.S. received notice of

the SYO specifications in a timely manner and that the end result of some form of

notice justifies a method inconsistent with the statute. We again disagree.

               It is certainly true that “the point of both [R.C. 2152.13](A)(3) and

(A)(4) is to provide notice to the child that the state intends to seek a SYO

disposition.” T.S., 2018-Ohio-3680 at ¶ 20. However, notice is not an end in and of

itself. When an initial complaint is filed without SYO specifications, the State’s filing

a written notice of intent acts not only as notice, but as a means of triggering a

procedural process required by statute.

               When a SYO disposition is sought for a juvenile, that juvenile has the

right to “an open and speedy trial by jury in juvenile court and to be provided with a
transcript of the proceedings.” R.C. 2152.13(C)(1).       The time the State has to

commence the trial is determined by whichever of the following dates is applicable:

      (a) If the child is indicted or charged by information, on the date of the
      filing of the indictment or information.
      (b) If the child is charged by an original complaint that requests a
      serious youthful offender dispositional sentence, on the date of the
      filing of the complaint.
      (c) If the child is not charged by an original complaint that requests a
      serious youthful offender dispositional sentence, on the date that the
      prosecuting attorney files the written notice of intent to seek a serious
      youthful offender dispositional sentence.

R.C. 2152.13(C)(1)

               In this instance, the State filed an original complaint without an SYO

specification; when determining the speedy trial rights of a juvenile there is only a

single provision that refers to that scenario — R.C. 2152.13(C)(1)(c). The State

cannot point to any language within R.C. 2152.13(C)(1) that accounts for a second

indictment being sought without first filing a written notice of intent.

               R.C. 2152.13(C)(1)(c) is clear; when a juvenile is not charged in the

original complaint with SYO specifications, as we have here, the speedy trial clock

can only be triggered by the filing of a written notice of intent.

               The core of the State’s argument is that their second indictment, filed

only 11 days after the amenability hearing, provides notice and that notice, rather

than process, is really the underlying purpose of R.C. 2152.13. The ends do not

justify the means when it comes to statutory interpretation, however. The State’s

argument would nullify R.C. 2152.13(C)(1), and R.C. 2152.13(C)(1)(c) would be made

superfluous. Further, as we noted in In re T.S., there would then be a loophole
whereby the State could ignore the speedy trial rights mandated by R.C.

2152.13(C)(1). That clearly is not what the legislature intended.

               The language of the statute is clear: when a SYO dispositional

sentence is not sought in the original complaint, a written notice of intent is required

to trigger the juvenile’s speedy trial right. To hold otherwise would strip R.C.

2152.13(C)(1) of its meaning and purpose.

               For the foregoing reasons, we affirm the decision of the trial court in

dismissing the indictment.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

EILEEN T. GALLAGHER, A.J., and
SEAN C. GALLAGHER, J., CONCUR